Title: Enclosure: William Short to Gouverneur Morris, 18 September 1792
From: Short, William
To: Morris, Gouverneur


The Hague, September 18, 1792. “I answered in much haste & confusion in my last letter of the 14th. yours of the 9th. It would admit of a greater degree of developement, but it seems unnecessary in the present moment. I have recieved your letter of the 12th. in which you acknowlege the reciept of mine of the 7th & the only observation you make thereon is that you had previously sent to the commissioners of the treasury the letter from the bankers at Amsterdam—that you certainly have taken no step in that business since your letter desiring the payment—& that you certainly shall not take any for the very good reasons which will suggest themselves to me & which you of course do not enumerate. I must own to you they do not suggest themselves to me nor can I concieve on what ground you now refuse to take measures for consummating the arrangement which you begun & which must I imagine have some need yet of your ministry, unless the arrangement, was as I hope completely settled by you—for instance you gave directions for the paying 1,625,000 florins banco, in consequence of your agreement that the U.S. should be credited therefore to the amount of 6 000,000 of livres—the payment was accordingly made in florins—now certainly you have taken measures that the U.S. should be really credited for these six millions of livres & not have here-after to ascertain the value of the florins you ordered to be paid. It is useless to go into the reasons in favor of this as they will necessarily suggest themselves to every body. Let your present ideas with respect to your powers be what they may I am sure you cannot mean to leave such an object unsettled or rather unascertained & therefore as you have taken & are decided to take no step in this business since the first letter desiring, I cannot but take it for granted that you had previously settled it so as to leave no future doubt or difficulty. This is independent of any question arising out of the late suspension of government—the payment being now made it is our business to maintain its validity & I trust the reasons which you consider as so cogent will be found proper. As to my part I shall now of course fortify them by whatever depends on me—not withstanding the light in which this subject presented itself to me from the beginning. So much for this payment about which I am sorry to have been forced by my anxiety to importune you so often. I shall cease it from hence having nothing that it becomes essential to add with respect to it at present. The depreciation having unfortunately not been settled before the suspension I suppose it out of the question to think of it at present. It seems to me therefore that it will take this turn—after the payments shall have been consummated the U.S. will give a certain sum by way of indemnity—it is for that reason that it is to be desired that they should be credited for the nominal sum of livres tournois at present—it will leave a less sum unpaid of the French debt on which the U.S. will have to pay interest. If you think with me that it is proper for the U.S. & advantageous also by way of facilitating the future settlement of their debt that they should withdraw from the treasury such part of the obligations as they have extinguished—then I repeat here my request to you to do it & lest you should have any scruples as to your powers I will ask you at present in consideration of its utility to be the agent in doing this at my request. I will take it on myself & consider it as my act to which you only give the instrumentality which your geographical position puts you in the way of & which I am persuaded you will consider a duty if you think it will be advantageous for the U. S. as I do. It is in that hope that I repeat what I have formerly mentioned that the debt to the farmers general &c. in the commissaries acct. is to be left out of the question & only the debt of 34. millions taken up. The parts exigible Jan 1. 92 were for interest 13.953.611₶ & principal 14,000,000₶. The several payments made 1. by M. Grand 2. from Amsterdam & 3. Antwerp including also the late six millions should be applied first to the interest due & then to sink as much as possible of the principal as to the part of the principal exigible. It gives its own rule—for such part as is not exigible & which may be sunk we should of course give the preference to that which is at 5. p. cent interest. This being simply an affair of addition requiring no settlement & of course not giving scope for scruples, I hope you will, on my responsability if you do not chuse to act otherwise withdraw those obligations which the commissaries cannot refuse giving up.…”
